DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 5/19/2022 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Objections
Claim 18 is objected to because of the following informalities:  
In Claim 18, it appears the limitation of “U1min” should be “                        
                            
                                
                                    U
                                    1
                                
                                
                                    m
                                    i
                                    n
                                
                            
                            "
                        
                     or language similar.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, line 9, the limitation of “bias voltage” is unclear if it is referring to “a bias voltage” in line 8 or a different bias voltage.
Regarding Claim 18, line 10, 11, and 15 corresponding to “the instant output voltage U1” and “a predetermined minimum output voltage Umin” and “the predetermined minimum output voltage U1” respectively is unclear. In the limitation of “the predetermined minimum output voltage U1” it is not clear if the limitation is referring the instant output voltage or the predetermined minimum output voltage, since “the predetermined minimum output voltage” corresponds to Umin and “the instant output voltage” corresponds to U1.
It appears “the predetermined minimum output voltage U1” should be “the predetermined minimum output voltage             
                
                    
                        U
                        1
                    
                    
                        m
                        i
                        n
                    
                
            
        ” or language similar.
Claims 2-8, and 16-17, and 19-20 are also rejected since the claims depend on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-8, 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullen (US Pub No. 2018/0248061) in view of Cai (CN107316942, Machine Translation) 
Regarding Claim 1, Bullen et al. teaches a PV device, comprising a perovskite PV cell for converting light L which falls onto the perovskite PV cell [Fig. 7, 0058] into an electrical output voltage U1 which can be tapped at an electrical connection of the perovskite PV cell [Fig. 6, 0059-0061], a control unit [602, Fig. 6-7, 0059] for operating the PV device [0058-0060], wherein the control unit is set up to monitor the PV device with regard to the occurrence of a situation from a list of specific situations and to operate it in such a way that in the case of the specific situation occurring [0059-0061, 602 provides a health assessment circuit to determine the health of the cell, periodically or upon request, 0058], a bias voltage operating state of the PV device is triggered for a predetermined period in which bias voltage operating state an electrical bias voltage from an energy source is applied to a light sensitive component of the perovskite PV cell [0059, the energizing circuit 608 my use electricity form a battery to energize the perovskite].
Bullen et al. is silent on “to improve a photo conversion efficiency (PCE) of the PV device converting the light L into the electrical output voltage U1 based on the specific situation”
Cai et al. teaches applying a constant bias voltage to a solar cell used to stably output an efficiency at the maximum power point [first paragraph of page 5/7].
Since Bullen et al. teaches applying electricity from a battery to energize the perovskite, it would have been obvious to one of ordinary skill in the art before the filing of the invention to apply the constant bias voltage at the maximum power point of Cai et al.  to the device of Bullen et al. in order to provide stable efficiency [first paragraph of page 5/7].
Regarding Claim 2, within the combination above, modified Bullen et al. teaches wherein power electronics of the PV device, which, at least in a normal operating state of the PV device, converts the electrical output voltage U1, which is provided by the perovskite PV cell when lit with light L, into an output voltage U2 which can be tapped at an output of the power electronics, represents the energy source [PV cell of Bullen et al. can be coupled to a perovskite solar cells to store electrical energy harvested by the perovskite cell such as a rechargeable battery, 0041].
Regarding Claim 3, within the combination above, modified Bullen et al. teaches wherein the energy source is an energy storage device from which the energy which is required for providing the bias voltage can be obtained [0041 and 0058, energy from PV can be stored in battery, and battery can be used to energize the PV cell].
Regarding Claim 4, within the combination above, modified Bullen et al. teaches wherein the energy storage device is incorporated into power electronics [0041].
Regarding Claim 5, within the combination above, modified Bullen et al. teaches wherein the control unit is set up to operate the PV device in such a way that at least one part of the voltage U1, which is provided by the perovskite PV cell when lit with light L, can be used for recharging the energy storage device at the latest after the predetermined period [0041, 0058-0059].
Regarding Claim 6, within the combination above, modified Bullen et al. teaches herein the control unit is set up to operate the PV device in such a way that the bias voltage in the bias voltage operating state is applied in such a way that a predetermined charge quantity flows into the perovskite PV cell [0059, 0057-0060].
Regarding Claim 7, within the combination above, modified Bullen et al. teaches wherein the list of specific situations comprises: an expiration of a predetermined time span since the last occurrence of a specific situation [0059-0060].
Regarding Claim 8, within the combination above, modified Bullen et al. teaches wherein the control unit is set up to operate the PV device in such a way that in the case of the specific situation of lack of lighting of the perovskite PV cell occurring, the bias voltage operating state is only triggered if the lighting measured value exceeds a further lighting threshold value BS after falling below the lighting threshold value BS [0057-0060].
Regarding Claim 16, within the combination above, modified Bullen et al. teaches wherein the energy storage device is designed as a capacitor or as a battery [0041].
Regarding Claim 17, within the combination above, modified Bullen et al. teaches wherein the specific situation comprises a start-up of the perovskite PV cell including one of: situations in which the PV cell has not supplied any electrical energy for lack of lighting [0065, the health assessment circuit 606 may determine whether the perovskite cell 604 is generating solar power]
Regarding Claim 19, within the combination above, modified Bullen et al. teaches wherein the specific situation comprises a situation in which a measured variable which represents the PCE of the perovskite PV cell falls below a predetermined efficiency threshold value of the perovskite PV cell [Table 1, 0081, 0078]
Regarding Claim 20, within the combination above, modified Bullen et al. teaches wherein the perovskite PV cell includes:
a light-sensitive component [112, Fig. 1A, 0047] embedded in a carrier [110, Fig. 1A, 0046], said light-sensitive component configured to provide the electrical output voltage U1 when irradiated with light L [0078]
a first electrode [114, Fig. 1A, 0048] that extends over an upper surface of the light-sensitive component facing the light L, said first electrode having a first transparency for a part of a spectrum of the light L [0048]; and
a second electrode [116, Fig. 1A, 0048] that extends over a lower surface of the light-sensitive component, said second electrode having a second transparency for the part of the spectrum of the light L that is less than the first transparency [0048]
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Bullen (US Pub No. 20180248061) and  Cai (CN107316942, Machine Translation) are the closest prior art.
Bullen et al. teaches a PV device, comprising a perovskite PV cell for converting light L which falls onto the perovskite PV cell [Fig. 7, 0058] into an electrical output voltage U1 which can be tapped at an electrical connection of the perovskite PV cell [Fig. 6, 0059-0061], a control unit [602, Fig. 6-7, 0059] for operating the PV device [0058-0060], wherein the control unit is set up to monitor the PV device with regard to the occurrence of a situation from a list of specific situations and to operate it in such a way that in the case of the specific situation occurring [0059-0061, 602 provides a health assessment circuit to determine the health of the cell, periodically or upon request, 0058], a bias voltage operating state of the PV device is triggered for a predetermined period in which bias voltage operating state an electrical bias voltage from an energy source is applied to a light sensitive component of the perovskite PV cell [0059, the energizing circuit 608 my use electricity form a battery to energize the perovskite].
Cai et al. teaches applying a constant bias voltage to a solar cell used to stably output an efficiency at the maximum power point [first paragraph of page 5/7].
Modified Bullen et al. teaches the limitations of the claim but does not disclose the limitations of 
 “further comprising at least one of:
a light sensor connected to the control unit, and wherein the list of specific situations includes a lack of lighting of the perovskite PV cell, wherein the light sensor for measuring lighting which falls onto the perovskite PV cell is configured to transmit sensor data to the control unit, and the control unit is configured to evaluate the sensor data and to compare the sensor data with a lighting threshold value, wherein the specific situation of lack of lighting of the perovskite PV cell is present when the sensor data falls short of the lighting threshold value; and
a voltmeter connected to the control unit, and wherein the list of specific situations includes a situation in which the instantaneous output voltage U1 of the perovskite PV cell falls below a predetermined minimum output voltage             
                
                    
                        U
                        1
                    
                    
                        m
                        i
                        n
                    
                
            
        , wherein the voltmeter is configured to transmit voltage measurement data to the control unit and wherein the control unit is configured to evaluate the voltage measurement data and to compare the voltage measurement data with a voltage threshold value, wherein the specific situation of falling below the predetermined minimum output voltage             
                
                    
                        U
                        1
                    
                    
                        m
                        i
                        n
                    
                
            
         is present when the voltage measurement data falls short of the voltage threshold value.”
These references, nor any other reference or combination of references in the prior art suggest or render obvious the limitations of “further comprising at least one of:
a light sensor connected to the control unit, and wherein the list of specific situations includes a lack of lighting of the perovskite PV cell, wherein the light sensor for measuring lighting which falls onto the perovskite PV cell is configured to transmit sensor data to the control unit, and the control unit is configured to evaluate the sensor data and to compare the sensor data with a lighting threshold value, wherein the specific situation of lack of lighting of the perovskite PV cell is present when the sensor data falls short of the lighting threshold value; and
a voltmeter connected to the control unit, and wherein the list of specific situations includes a situation in which the instantaneous output voltage U1 of the perovskite PV cell falls below a predetermined minimum output voltage             
                
                    
                        U
                        1
                    
                    
                        m
                        i
                        n
                    
                
            
        , wherein the voltmeter is configured to transmit voltage measurement data to the control unit and wherein the control unit is configured to evaluate the voltage measurement data and to compare the voltage measurement data with a voltage threshold value, wherein the specific situation of falling below the predetermined minimum output voltage             
                
                    
                        U
                        1
                    
                    
                        m
                        i
                        n
                    
                
            
         is present when the voltage measurement data falls short of the voltage threshold value.”
Therefore; claim 1 is allowed once the limitations of claim 18 is incorporated into claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726